                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


ROSEMARY PUENTES,

              Plaintiff,

v.                                                           No. 2:20-cv-1320 MV/KRS

RES-CARE, INC.,

              Defendant.


 ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Magistrate Judge Kevin R. Sweazea’s proposed

findings and recommended disposition (“PFRD”), (Doc. 27), filed June 9, 2021. In the PFRD,

the magistrate judge recommended that Plaintiff’s Motion to Remand and for Attorney Fees,

(Doc. 6), be granted; this case be remanded to the Third Judicial District Court, Dona Ana

County, State of New Mexico; and Plaintiff be awarded reasonable fees incurred in connection

with the Motion to Remand. The parties were notified that objections were due within fourteen

days of service of the PFRD; no objections were filed and the time for doing so has passed.

       IT IS THEREFORE ORDERED that:

       1. The PFRD, (Doc. 27), is adopted;

       2. Plaintiff’s Motion to Remand and for Attorney Fees, (Doc. 6), is granted;

       3. This case is remanded to the Third Judicial District Court, Dona Ana County, State of

           New Mexico; and

       4. Plaintiff is awarded reasonable fees incurred in connection with the Motion to

           Remand. Plaintiff shall file an affidavit and itemization of fees for the Court’s
consideration within fourteen days of the entry of this Order, and Defendant shall

have fourteen days thereafter to respond to the affidavit.




                                  ___________________________________
                                  UNITED STATES DISTRICT JUDGE




                                         2
